                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS

EVA DEANN HEISCH,                                )
                                                 )
Plaintiff,                                       )
                                                 )
        v.                                       )           No.     19-cv-647 JPG
                                                 )
JOHN LAKIN, et al.,                              )
                                                 )
Defendants.                                      )
                                                 )
                                                 )
                                                 )

                                MEMORANDUM AND ORDER


        This matter comes before the Court on the plaintiff’s stipulation of dismissal (doc. 49).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action

without a court order pursuant to a stipulation signed by all parties. Here, plaintiff has presented

a stipulation of dismissal signed by all parties. Pursuant to the parties’ stipulation, this case is

DISMISSED with prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: July 12, 2021


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
